DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2021 has been entered.

Status of Claims
Applicant's amendments filed on 25 January 2021 have been entered.  Claims 1, 11, and 16 have been amended.  No claims have been canceled.  No claims have been added.  Claims 1-20 are still pending in this application, with claims 1, 11, and 16 being independent.

Response to Arguments
Applicant's arguments filed 25 January 2021 have been fully considered but they are not persuasive. 
Applicant argues, regarding claim 1, that “Roberts does not teach or suggest a state based-estimation of the orientation of the display that is updated in connection with regularly obtained absolute and relative orientation sensor data”. Examiner again finds that Roberts’ teaching of tracking the user’s orientation indeed reads on the claimed limitation. Again, Examiner points to Section 2.2 of Roberts which discloses “soldier’s directional azimuth, current position, and objective are always displayed. If asked to report his location, the soldier can give a status update without stopping or otherwise taking his attention away from his current field of view. If the soldier encounters an obstacle to movement, he can easily detour or bypass the obstacle without losing his orientation to the movement objective”, clearly corresponding to continuous updating and clearly not, as Applicant alleges, teaching away from the claimed limitations; further, Examiner points to Section 4, which recites methodology which “supports rapid assessment of current algorithm performance using both live and reusable data and allows us to continually track algorithm improvements”. Examiner thus finds the cited portions of Roberts to read on the claimed limitations.
Applicant again argues that Roberts teaches away from state based estimation and subsequently that because of this, the references cannot be combined. First, Examiner notes that Roberts exactly teaches state based estimation, for example in the Abstract, which discloses: “We achieve accurate pose estimation through fusion of inertial, magnetic, GPS, terrain data, and computer-vision inputs”. Thus, Examiner respectfully disagrees with the allegation that because “Roberts teaches away from state-based pose estimation, one of ordinary skill in the art would not modify Roberts to incorporate certain features of Ali (or any other reference teaching state-based pose estimation) in an effort to arrive at the claimed invention”. Examiner further notes that clear reasoning for the combination of reference is provided in the 103 rejection portion below.
For the remaining claims Applicant argues for their allowance for the same reasons as above or for dependence to one of the independent claims. It follows that all remaining rejections are maintained for at least the above reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11, and 16 have each been amended to recite the limitation: “wherein the state based-estimation of the orientation of the display is updated in connection with regularly obtained absolute and relative orientation sensor data”. Examiner finds no mention of any regularly obtained data, much less regularly obtained absolute and relative orientation sensor data. While Paragraph [0051] of the specification, mentioned by applicant as support, mentions the term “regular processing interval”, it is not in the context of the obtaining of said sensor data. Examiner reproduces the context here: “EKF is able to "go back in time" and use the rewind buffer to reprocess the state estimate based on the late measurement, all within its regular processing interval”. Clearly the regular processing interval is pertaining to processing done by the rewind buffer, not obtaining sensor data. Appropriate correction and/or explanation is required.
The remaining claims each depend from one of the aforementioned independent claims and are rejected accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8-13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al. (NPL: Testing and Evaluation of a Wearable Augmented Reality System for Natural Outdoor Environments), hereinafter Roberts.
Regarding claim 1, Roberts discloses a head-mounted display for a user, comprising: a display screen positioned in the line of sight of the user (Abstract: system combines a novel pose estimation capability, a helmet-mounted see-through display, and a wearable processing unit to accurately overlay geo-registered iconography (e.g., navigation waypoints, sensor points of interest, blue forces, aircraft) on the soldier’s view of reality); a processor (Abstract: system combines a novel pose estimation capability, a helmet-mounted see-through display, and a wearable processing unit to accurately overlay geo-registered iconography (e.g., navigation waypoints, sensor points of interest, blue forces, aircraft) on the soldier’s view of reality; Section 2: helmet kit houses a sensor module and see-through display (full-color, >2000fL, 40ºx30º) 1 . Internal to the sensor module are accelerometers, angular rate sensors, magnetometers, a pressure sensor, a forward-looking camera, and a GPS receiver. The body-worn processing unit2 receives sensor data from the helmet kit, processes the data to generate helmet pose, and renders tactically-relevant information on the helmet kit’s see-through display); one or more non-transitory computer-readable media storing computer-executable instructions that, when executed, cause the processor to: determine the user’s pose azimuth based on updating a state-based estimation of an orientation of the display, wherein the state based-estimation of the orientation of the display is updated in connection with regularly obtained absolute and relative orientation sensor data (Section 2.2: soldier’s directional azimuth, current position, and objective are always displayed. If asked to report his location, the soldier can give a status update without stopping or otherwise taking his attention away from his current field of view. If the soldier encounters an obstacle to movement, he can easily detour or bypass the obstacle without losing his orientation to the movement objective; Section 3: the low-SWAP requirement to be soldier-wearable and the go-anywhere/anytime nature of the intended CONOPS result in our particular pose estimation problem having the highest degree of difficulty. Our system must (1) track the position and orientation of the soldier’s head quickly and precisely; (2) it must do so using relatively low-cost, low-SWAP sensors in a ruggedized package; and (3) it must operate in any arbitrary outdoor environment without requiring specific preparation or instrumentation of the environment… system then matches features in the current helmet kit camera frame to features in the landmarked frame to provide an absolute orientation estimate. The user would perform this operation at a point during his mission when he is relatively stationary (i.e., in an overwatch position) and needs to acquire high accuracy geo-spatial situational awareness. We have constructed our sensor-fusion framework with the inherent flexibility to incorporate these vision-based absolute azimuth inputs as well as potential future inputs (e.g., celestial sensing); Section 4: implemented a comprehensive test and evaluation process to assess algorithm performance in the lab and in the field. With each newly developed set of algorithms, we create a system software build executable. We first run the build in a lab test harness capable of processing previously collected raw sensor data sequences. This ‘reusable data’ process allows us to identify fundamental issues with the new algorithms and gain general insight into system performance prior to physical field testing. Once the build passes this check, we load the build onto the ULTRA-Vis system and proceed to the field to carry out a series of controlled and free-form evaluation sequences. We assess algorithm performance against a set of test metrics that enable us to efficiently identify algorithm deficiencies. Additionally, raw helmet kit sensor data is stored in a reusable data format that supports future in-the-lab software build performance evaluations. This methodology supports rapid assessment of current algorithm performance using both live and reusable data and allows us to continually track algorithm improvements); display, on the display screen, at least a portion of a situational awareness ring, wherein the situational awareness ring is centered on the user's location, wherein the situational awareness ring displays a plurality of geo-registered icons representing a corresponding plurality of points of interest, wherein each icon is positioned on the situational awareness ring in a position corresponding to the bearing of the corresponding point of interest relative to the pose azimuth of the user (Fig. 3; Section 2.1: Geo-registered icons are rendered within the field-of-view of the display (delineated by the green boundary in Figure 3). We use DOD-standard MIL-STD-2525C symbology, which distinguishes between hostile, friendly, neutral, and unknown symbols based on shape and color. The situational awareness ring is an intuitive tool that offers the user a dynamic realtime 360° understanding of where friendlies, enemies, and other points of interest are located. At the center of the ring is the user’s Military Grid Reference (MGR) coordinate. Located above the ring is the user’s heading (on-the-fly configurable as magnetic or true). On each side of the heading value is a line delimiting the extremes of the see-through display; Section 2.2: ULTRA-Vis supports increased team operational tempo during dismounted movement and navigation. The image in Figure 4a represents a soldier’s arrival at a navigation waypoint during a tactical maneuver. The soldier’s next waypoint is automatically projected in his environment (and easily identified on the situational awareness ring), enabling him to quickly orient himself and initiate movement. He does not need to halt, study his map, or check his compass. The soldier’s directional azimuth, current position, and objective are always displayed); dynamically update the rotation of the situational awareness ring based on the user's pose azimuth such that a heading corresponding to a user's line of sight remains at a fixed point on the situational awareness ring as the user's pose azimuth changes (Fig. 4; Section 2.2: soldier’s directional azimuth, current position, and objective are always displayed. If asked to report his location, the soldier can give a status update without stopping or otherwise taking his attention away from his current field of view. If the soldier encounters an obstacle to movement, he can easily detour or bypass the obstacle without losing his orientation to the movement objective. His next waypoint, or other icon of interest, serves as a directional beacon regardless of occlusions to his view or obstacles to his forward progress); dynamically update the positions of the plurality of icons based on updated bearings to the plurality of points of interest as the plurality of points of interest move relative to the user (Fig. 3; Section 2.1: use DOD-standard MIL-STD-2525C symbology, which distinguishes between hostile, friendly, neutral, and unknown symbols based on shape and color. The situational awareness ring is an intuitive tool that offers the user a dynamic realtime 360° understanding of where friendlies, enemies, and other points of interest are located. At the center of the ring is the user’s Military Grid Reference (MGR) coordinate. Located above the ring is the user’s heading (on-the-fly).
Regarding claim 2, Roberts discloses the head-mounted display of claim 1, wherein the user's pose azimuth is determined based on updating the state-based estimation of the orientation of the display using data received from a relative orientation sensor (Section 1: One of the enabling technologies for ULTRA-Vis is accurate and robust estimation of soldier head pose (position and orientation). We estimate pose using lightweight helmet-mounted sensors and a sensor-fusion framework that integrates inertial, magnetic, pressure, GPS, and computer vision data. We have developed this framework with inherent flexibility to accept terrain-based digital elevation data and to leverage opportunistic vision-based azimuth detection methodologies to achieve high geo-registration accuracy even when accelerometer and/or magnetometer measurements are unusable (i.e., during high dynamic conditions or when the Earth’s magnetic field is disturbed). Our technology augments the conventional suite of measurements in standard off-the-shelf inertial navigation solutions with vision-based ones; Section 3: system must (1) track the position and orientation of the soldier’s head quickly and precisely; (2) it must do so using relatively low-cost, low-SWAP sensors in a ruggedized package).
Regarding claim 3, Roberts discloses the head-mounted display of claim 2, wherein the user's pose azimuth is determined further based on updating the state-based estimation of the orientation of the display using data received from an absolute orientation sensor (Section 3: INS-GPS solution is designed to address head tracking of a person walking over arbitrary outdoor environments, so we designed it to take advantage of various assumptions that are valid in this operating condition (e.g., kinematics constraints, the nature of magnetic disturbances, and the nature of dynamic disturbances). In addition, we designed our solution to take advantage of measurements from sources other than the conventional suite of sensors available in an off-the-shelf INS-GPS system. For instance, we take advantage of DTED information to provide a stable measurement of altitude. Most importantly, we leverage a camera and custom computer vision algorithms to provide extra measurements of absolute orientation that allow our system to reach levels of performance that are not possible with off-the-shelf INS-GPS systems…system then matches features in the current helmet kit camera frame to features in the landmarked frame to provide an absolute orientation estimate. The user would perform this operation at a point during his mission when he is relatively stationary (i.e., in an overwatch position) and needs to acquire high accuracy geo-spatial situational awareness).
Regarding claim 5, Roberts discloses the head-mounted display of claim 1, wherein the updated bearings to the plurality of points of interest are determined based on updating a state-based estimation of the position of the display using data received from a relative position sensor (Section 3: pose estimation problem is challenging on numerous fronts. Our application is optical see-through (as opposed to video see-through). We must achieve high icon geo-registration accuracy and low end-to-end system latency so that icons track well with the observed real-world environment. Additionally, the low-SWAP requirement to be soldier-wearable and the go-anywhere/anytime nature of the intended CONOPS result in our particular pose estimation problem having the highest degree of difficulty. Our system must (1) track the position and orientation of the soldier’s head quickly and precisely; (2) it must do so using relatively low-cost, low-SWAP sensors in a ruggedized package; and (3) it must operate in any arbitrary outdoor environment without requiring specific preparation or instrumentation of the environment. (The system may, however, make use of any instrumentation or information that is already part of the environment or commonly available, such as signals from Global navigation satellite systems (GNSS) and/or known landmark location information).
Regarding claim 6, Roberts discloses the head-mounted display of claim 5, wherein the updated bearings to the plurality of points of interest are further determined based on updating a state-based estimation of the position of the display using data received from an absolute position sensor (Abstract: achieve accurate pose estimation through fusion of inertial, magnetic, GPS, terrain data, and computer-vision inputs. We leverage a helmet-mounted camera and custom computer vision algorithms to provide terrain-based measurements of absolute orientation (i.e., orientation of the helmet with respect to the earth). These orientation measurements, which leverage mountainous terrain horizon geometry and mission planning landmarks, enable our system to operate robustly in the presence of external and body-worn magnetic disturbances; Section 3: we designed our solution to take advantage of measurements from sources other than the conventional suite of sensors available in an off-the-shelf INS-GPS system. For instance, we take advantage of DTED information to provide a stable measurement of altitude. Most importantly, we leverage a camera and custom computer vision algorithms to provide extra measurements of absolute orientation that allow our system to reach levels of performance that are not possible with off-the-shelf INS-GPS systems
Regarding claim 8, Roberts discloses the head-mounted display of claim 1, wherein at least one icon of the plurality of icons corresponds to an aircraft, and wherein the icon further includes indicia of an altitude of the aircraft (Fig. 4; Section 2.1: Geo-registered icons and those on the situational awareness ring are displayed with range information from the user, and in some cases elevation (for aircraft icons); Section 2.2: ULTRA-Vis, through its enabling technologies and intuitive user interface, will enhance dismount soldier mission effectiveness. Examples include providing high-accuracy heads-up situational awareness of ground blue forces, terrain landmarks, and sensor points of interest; increasing the tempo of navigation; and providing geo-spatial understanding of aircraft assets and their respective attributes…Often, mission success for a soldier depends on his ability to effectively manage airspace for numerous aircraft and to orchestrate aircraft movement in support of ground forces and sensor assets. Some mission profiles mandate unaided visual acquisition of an aircraft. Aircraft that broadcast their location in CoT format can be geo-referenced by ULTRA-Vis, even if the aircraft is out of visual range (Figure 4b). Once in visual range, finding the aircraft can still be very challenging due to occlusions (e.g., clouds, terrain) or other sensory challenges (e.g., acoustic multi-path effects). ULTRA-Vis enables rapid vectoring of a soldier’s head to the locations of aircraft assets and immediate user understanding of aircraft attributes (e.g., call sign, altitude)).
Regarding claim 9, Roberts discloses the head-mounted display of claim 1, wherein the entire situational awareness ring is displayed on the display (Fig. 3; Section 2.1: situational awareness ring is an intuitive tool that offers the user a dynamic realtime 360° understanding of where friendlies, enemies, and other points of interest are located. At the center of the ring is the user’s Military Grid Reference (MGR) coordinate. Located above the ring is the user’s heading (on-the-fly configurable as magnetic or true). On each side of the heading value is a line delimiting the extremes of the see-through display. Icons swing around the ring in response to user rotation. Geo-registered icons and those on the situational awareness ring are displayed with range information from the user, and in some cases elevation (for aircraft icons); Section  soldier’s next waypoint is automatically projected in his environment (and easily identified on the situational awareness ring), enabling him to quickly orient himself and initiate movement).
Regarding claim 10, Roberts discloses the head-mounted display of claim 9, wherein the user's position is displayed in the center of the situational awareness ring, and wherein the user's heading is displayed above the situational awareness ring (Fig. 3; Section 2.1: situational awareness ring is an intuitive tool that offers the user a dynamic realtime 360° understanding of where friendlies, enemies, and other points of interest are located. At the center of the ring is the user’s Military Grid Reference (MGR) coordinate. Located above the ring is the user’s heading (on-the-fly configurable as magnetic or true). On each side of the heading value is a line delimiting the extremes of the see-through display).
Regarding claim 11, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.
Regarding claim 12, Roberts discloses the method of claim 11, wherein the user's pose azimuth is determined based on updating the state-based estimation of the orientation of the display using data received from a relative orientation sensor and an absolute orientation sensor (Section 1: One of the enabling technologies for ULTRA-Vis is accurate and robust estimation of soldier head pose (position and orientation). We estimate pose using lightweight helmet-mounted sensors and a sensor-fusion framework that integrates inertial, magnetic, pressure, GPS, and computer vision data. We have developed this framework with inherent flexibility to accept terrain-based digital elevation data and to leverage opportunistic vision-based azimuth detection methodologies to achieve high geo-registration accuracy even when accelerometer and/or magnetometer measurements are unusable (i.e., during high dynamic conditions or when the Earth’s magnetic field is disturbed). Our technology augments the conventional suite of measurements in standard off-the-shelf inertial navigation solutions with vision-based ones; Section 3: system must (1) track the position and orientation of the soldier’s head quickly and precisely; (2) it must do so using relatively low-cost, low-SWAP sensors in a ruggedized package…INS-GPS solution is designed to address head tracking of a person walking over arbitrary outdoor environments, so we designed it to take advantage of various assumptions that are valid in this operating condition (e.g., kinematics constraints, the nature of magnetic disturbances, and the nature of dynamic disturbances). In addition, we designed our solution to take advantage of measurements from sources other than the conventional suite of sensors available in an off-the-shelf INS-GPS system. For instance, we take advantage of DTED information to provide a stable measurement of altitude. Most importantly, we leverage a camera and custom computer vision algorithms to provide extra measurements of absolute orientation that allow our system to reach levels of performance that are not possible with off-the-shelf INS-GPS systems…system then matches features in the current helmet kit camera frame to features in the landmarked frame to provide an absolute orientation estimate. The user would perform this operation at a point during his mission when he is relatively stationary (i.e., in an overwatch position) and needs to acquire high accuracy geo-spatial situational awareness).
Regarding claim 13, Roberts discloses the method of claim 12, wherein the updated bearings to the plurality of points of interest are determined based on updating a state-based estimation of the position of the display using data received from a relative position sensor and an absolute position sensor (Abstract: achieve accurate pose estimation through fusion of inertial, magnetic, GPS, terrain data, and computer-vision inputs. We leverage a helmet-mounted camera and custom computer vision algorithms to provide terrain-based measurements of absolute orientation (i.e., orientation of the helmet with respect to the earth). These orientation measurements, which leverage mountainous terrain horizon geometry and mission planning landmarks, enable our system to operate robustly in the presence of external and body-worn magnetic disturbances; Section 3: pose estimation problem is challenging on numerous fronts. Our application is optical see-through (as opposed to video see-through). We must achieve high icon geo-registration accuracy and low end-to-end system latency so that icons track well with the observed real-world environment. Additionally, the low-SWAP requirement to be soldier-wearable and the go-anywhere/anytime nature of the intended CONOPS result in our particular pose estimation problem having the highest degree of difficulty. Our system must (1) track the position and orientation of the soldier’s head quickly and precisely; (2) it must do so using relatively low-cost, low-SWAP sensors in a ruggedized package; and (3) it must operate in any arbitrary outdoor environment without requiring specific preparation or instrumentation of the environment. (The system may, however, make use of any instrumentation or information that is already part of the environment or commonly available, such as signals from Global navigation satellite systems (GNSS) and/or known landmark location information…we designed our solution to take advantage of measurements from sources other than the conventional suite of sensors available in an off-the-shelf INS-GPS system. For instance, we take advantage of DTED information to provide a stable measurement of altitude. Most importantly, we leverage a camera and custom computer vision algorithms to provide extra measurements of absolute orientation that allow our system to reach levels of performance that are not possible with off-the-shelf INS-GPS systems…system then matches features in the current helmet kit camera frame to features in the landmarked frame to provide an absolute orientation estimate. The user would perform this operation at a point during his mission when he is relatively stationary (i.e., in an overwatch position) and needs to acquire high accuracy geo-spatial situational awareness).
Regarding claim 15, Roberts discloses the method of claim 11, wherein at least one icon of the plurality of icons corresponds to a movement objective of the user (Fig. 4; Section 2.2: soldier’s directional azimuth, current position, and objective are always displayed. If asked to report his location, the soldier can give a status update without stopping or otherwise taking his attention away from his current field of view. If the soldier encounters an obstacle to movement, he can easily detour or bypass the obstacle without losing his orientation to the movement objective. His next waypoint, or other icon of interest, serves as a directional beacon regardless of occlusions to his view or obstacles to his forward progress
Regarding claim 16, Roberts discloses one or more non-transitory computer-readable media storing computer executable instructions that, when executed by a processor (Abstract: system combines a novel pose estimation capability, a helmet-mounted see-through display, and a wearable processing unit to accurately overlay geo-registered iconography (e.g., navigation waypoints, sensor points of interest, blue forces, aircraft) on the soldier’s view of reality; Section 2: helmet kit houses a sensor module and see-through display (full-color, >2000fL, 40ºx30º) 1 . Internal to the sensor module are accelerometers, angular rate sensors, magnetometers, a pressure sensor, a forward-looking camera, and a GPS receiver. The body-worn processing unit2 receives sensor data from the helmet kit, processes the data to generate helmet pose, and renders tactically-relevant information on the helmet kit’s see-through display), perform a method of displaying a situational-awareness ring, comprising the steps of: determining a user’s pose azimuth based on updating a state-based estimation of an orientation of the head-mounted display, wherein the state based-estimation of the orientation of the display is updated in connection with regularly obtained absolute and relative orientation sensor data (Section 2.2: soldier’s directional azimuth, current position, and objective are always displayed. If asked to report his location, the soldier can give a status update without stopping or otherwise taking his attention away from his current field of view. If the soldier encounters an obstacle to movement, he can easily detour or bypass the obstacle without losing his orientation to the movement objective; Section 3: the low-SWAP requirement to be soldier-wearable and the go-anywhere/anytime nature of the intended CONOPS result in our particular pose estimation problem having the highest degree of difficulty. Our system must (1) track the position and orientation of the soldier’s head quickly and precisely; (2) it must do so using relatively low-cost, low-SWAP sensors in a ruggedized package; and (3) it must operate in any arbitrary outdoor environment without requiring specific preparation or instrumentation of the environment… system then matches features in the current helmet kit camera frame to features in the landmarked frame to provide an absolute orientation estimate. The user would perform this operation at a point during his mission when he is relatively stationary (i.e., in an overwatch position) and needs to acquire high accuracy geo-spatial situational awareness. We have constructed our sensor-fusion framework with the inherent flexibility to incorporate these vision-based absolute azimuth inputs as well as potential future inputs (e.g., celestial sensing); Section 4: implemented a comprehensive test and evaluation process to assess algorithm performance in the lab and in the field. With each newly developed set of algorithms, we create a system software build executable. We first run the build in a lab test harness capable of processing previously collected raw sensor data sequences. This ‘reusable data’ process allows us to identify fundamental issues with the new algorithms and gain general insight into system performance prior to physical field testing. Once the build passes this check, we load the build onto the ULTRA-Vis system and proceed to the field to carry out a series of controlled and free-form evaluation sequences. We assess algorithm performance against a set of test metrics that enable us to efficiently identify algorithm deficiencies. Additionally, raw helmet kit sensor data is stored in a reusable data format that supports future in-the-lab software build performance evaluations. This methodology supports rapid assessment of current algorithm performance using both live and reusable data and allows us to continually track algorithm improvements); displaying, on a display screen, at least a portion of the situational awareness ring, wherein the situational awareness ring displays a plurality of geo-registered icons representing a corresponding plurality of points of interest, wherein each icon is positioned on the situational awareness ring in a position corresponding to the bearing of the corresponding point of interest relative to the pose azimuth of the display (Fig. 3; Section 2.1: Geo-registered icons are rendered within the field-of-view of the display (delineated by the green boundary in Figure 3). We use DOD-standard MIL-STD-2525C symbology, which distinguishes between hostile, friendly, neutral, and unknown symbols based on shape and color. The situational awareness ring is an intuitive tool that offers the user a dynamic realtime 360° understanding of where friendlies, enemies, and other points of interest are located. At the center of the ring is the user’s Military Grid Reference (MGR) coordinate. Located above the ring is the user’s heading (on-the-fly configurable as magnetic or true). On each side of the heading value is a line delimiting the extremes of the see-through display; Section 2.2: ULTRA-Vis supports increased team operational tempo during dismounted movement and navigation. The image in Figure 4a represents a soldier’s arrival at a navigation waypoint during a tactical maneuver. The soldier’s next waypoint is automatically projected in his environment (and easily identified on the situational awareness ring), enabling him to quickly orient himself and initiate movement. He does not need to halt, study his map, or check his compass. The soldier’s directional azimuth, current position, and objective are always displayed); dynamically updating the rotation of the situational awareness ring based on the display's pose azimuth such that a heading corresponding to an orientation of the display remains at a fixed point on the situational awareness ring as the display's pose azimuth changes (Fig. 4; Section 2.2: soldier’s directional azimuth, current position, and objective are always displayed. If asked to report his location, the soldier can give a status update without stopping or otherwise taking his attention away from his current field of view. If the soldier encounters an obstacle to movement, he can easily detour or bypass the obstacle without losing his orientation to the movement objective. His next waypoint, or other icon of interest, serves as a directional beacon regardless of occlusions to his view or obstacles to his forward progress); dynamically updating the positions of the plurality of icons on the situational awareness ring based on updated bearings to the plurality of points of interest as the plurality of points of interest move relative to the display (Fig. 3; Section 2.1: use DOD-standard MIL-STD-2525C symbology, which distinguishes between hostile, friendly, neutral, and unknown symbols based on shape and color. The situational awareness ring is an intuitive tool that offers the user a dynamic realtime 360° understanding of where friendlies, enemies, and other points of interest are located. At the center of the ring is the user’s Military Grid Reference (MGR) coordinate. Located above the ring is the user’s heading (on-the-fly
Regarding claim 19, Roberts discloses the media of claim 16, wherein at least one icon of the plurality of icons corresponds to an aircraft, and wherein the icon further includes indicia of an altitude of the aircraft (Fig. 4; Section 2.1: Geo-registered icons and those on the situational awareness ring are displayed with range information from the user, and in some cases elevation (for aircraft icons); Section 2.2: ULTRA-Vis, through its enabling technologies and intuitive user interface, will enhance dismount soldier mission effectiveness. Examples include providing high-accuracy heads-up situational awareness of ground blue forces, terrain landmarks, and sensor points of interest; increasing the tempo of navigation; and providing geo-spatial understanding of aircraft assets and their respective attributes…Often, mission success for a soldier depends on his ability to effectively manage airspace for numerous aircraft and to orchestrate aircraft movement in support of ground forces and sensor assets. Some mission profiles mandate unaided visual acquisition of an aircraft. Aircraft that broadcast their location in CoT format can be geo-referenced by ULTRA-Vis, even if the aircraft is out of visual range (Figure 4b). Once in visual range, finding the aircraft can still be very challenging due to occlusions (e.g., clouds, terrain) or other sensory challenges (e.g., acoustic multi-path effects). ULTRA-Vis enables rapid vectoring of a soldier’s head to the locations of aircraft assets and immediate user understanding of aircraft attributes (e.g., call sign, altitude)).
Regarding claim 20, Roberts discloses the media of claim 16, wherein the entire situational awareness ring is displayed on the display (Fig. 3; Section 2.1: situational awareness ring is an intuitive tool that offers the user a dynamic realtime 360° understanding of where friendlies, enemies, and other points of interest are located. At the center of the ring is the user’s Military Grid Reference (MGR) coordinate. Located above the ring is the user’s heading (on-the-fly configurable as magnetic or true). On each side of the heading value is a line delimiting the extremes of the see-through display. Icons swing around the ring in response to user rotation. Geo-registered icons and those on the situational awareness ring are displayed with range information from the user, and in some cases elevation (for aircraft icons); Section 2.2: soldier’s next waypoint is automatically projected in his environment (and easily identified on the situational awareness ring), enabling him to quickly orient himself and initiate movement).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts, in view of Ali et al. (US Pub. 2015/0354951), hereinafter Ali.
Regarding claim 4, Roberts discloses the head-mounted display of claim 2. 
Roberts does not explicitly disclose wherein the state-based estimation of the orientation of the display is an Extended Kalman Filter-based estimation of the orientation of the display. 
However, Ali teaches navigation techniques (Paragraph [0096]), further comprising wherein the state-based estimation of the orientation of the display is an Extended Kalman Filter-based estimation of the orientation of the display (Paragraph [0096]: When the method presented herein is combined in any way with a navigation solution whether 2D or 3D, this navigation solution can use any type of state estimation or filtering techniques. The state estimation technique can be linear, nonlinear or a combination thereof. Different examples of techniques used in the navigation solution may rely on a Kalman filter, an Extended Kalman filter, a non-linear filter such as a particle filter, or an artificial intelligence technique such as Neural Network or Fuzzy systems. The state estimation technique used in the navigation solution can use any type of system and/or measurement models). Ali teaches that this will allow for real time output (Paragraph [0071]). Therefore, it would have been obvious to one of 
Regarding claim 7, Roberts discloses the head-mounted display of claim 5.
Roberts does not explicitly disclose wherein the state-based estimation of the position of the display is an Extended Kalman Filter-based estimation of the position of the display. 
However, Ali teaches navigation techniques (Paragraph [0096]), further comprising wherein the state-based estimation of the position of the display is an Extended Kalman Filter-based estimation of the position of the display (Paragraph [0096]: When the method presented herein is combined in any way with a navigation solution whether 2D or 3D, this navigation solution can use any type of state estimation or filtering techniques. The state estimation technique can be linear, nonlinear or a combination thereof. Different examples of techniques used in the navigation solution may rely on a Kalman filter, an Extended Kalman filter, a non-linear filter such as a particle filter, or an artificial intelligence technique such as Neural Network or Fuzzy systems. The state estimation technique used in the navigation solution can use any type of system and/or measurement models). Ali teaches that this will allow for real time output (Paragraph [0071]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Roberts with the features wherein the state-based estimation of the position of the display is an Extended Kalman Filter-based estimation of the position of the display as taught by Ali.
Regarding claim 14, Roberts discloses the method of claim 13. 
Roberts does not explicitly disclose wherein the state-based estimation of the orientation of the display and the state-based estimation of the position of the display are an Extended Kalman Filter-based estimation of the position and orientation of the display. 
However, Ali teaches navigation techniques (Paragraph [0096]), further comprising wherein the state-based estimation of the orientation of the display and the state- When the method presented herein is combined in any way with a navigation solution whether 2D or 3D, this navigation solution can use any type of state estimation or filtering techniques. The state estimation technique can be linear, nonlinear or a combination thereof. Different examples of techniques used in the navigation solution may rely on a Kalman filter, an Extended Kalman filter, a non-linear filter such as a particle filter, or an artificial intelligence technique such as Neural Network or Fuzzy systems. The state estimation technique used in the navigation solution can use any type of system and/or measurement models). Ali teaches that this will allow for real time output (Paragraph [0071]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Roberts with the features wherein the state-based estimation of the orientation of the display and the state-based estimation of the position of the display are an Extended Kalman Filter-based estimation of the position and orientation of the display as taught by Ali.
Regarding claim 17, Roberts discloses the media of claim 16, wherein the display's pose azimuth is determined based on updating an estimation of the orientation of the display using data received from a relative orientation sensor and an absolute orientation sensor (Section 1: One of the enabling technologies for ULTRA-Vis is accurate and robust estimation of soldier head pose (position and orientation). We estimate pose using lightweight helmet-mounted sensors and a sensor-fusion framework that integrates inertial, magnetic, pressure, GPS, and computer vision data. We have developed this framework with inherent flexibility to accept terrain-based digital elevation data and to leverage opportunistic vision-based azimuth detection methodologies to achieve high geo-registration accuracy even when accelerometer and/or magnetometer measurements are unusable (i.e., during high dynamic conditions or when the Earth’s magnetic field is disturbed). Our technology augments the conventional suite of measurements in standard off-the-shelf inertial navigation solutions with vision-based ones; Section 3: system must (1) track the position and orientation of the soldier’s head quickly and precisely; (2) it must do so using relatively low-cost, low-SWAP sensors in a ruggedized package…INS-GPS solution is designed to address head tracking of a person walking over arbitrary outdoor environments, so we designed it to take advantage of various assumptions that are valid in this operating condition (e.g., kinematics constraints, the nature of magnetic disturbances, and the nature of dynamic disturbances). In addition, we designed our solution to take advantage of measurements from sources other than the conventional suite of sensors available in an off-the-shelf INS-GPS system. For instance, we take advantage of DTED information to provide a stable measurement of altitude. Most importantly, we leverage a camera and custom computer vision algorithms to provide extra measurements of absolute orientation that allow our system to reach levels of performance that are not possible with off-the-shelf INS-GPS systems…system then matches features in the current helmet kit camera frame to features in the landmarked frame to provide an absolute orientation estimate. The user would perform this operation at a point during his mission when he is relatively stationary (i.e., in an overwatch position) and needs to acquire high accuracy geo-spatial situational awareness). 
Roberts does not explicitly disclose Extended Kalman Filter-based estimation.
However, Ali teaches navigation techniques (Paragraph [0096]), further comprising an Extended Kalman Filter-based estimation of the orientation of the display (Paragraph [0096]: When the method presented herein is combined in any way with a navigation solution whether 2D or 3D, this navigation solution can use any type of state estimation or filtering techniques. The state estimation technique can be linear, nonlinear or a combination thereof. Different examples of techniques used in the navigation solution may rely on a Kalman filter, an Extended Kalman filter, a non-linear filter such as a particle filter, or an artificial intelligence technique such as Neural Network or Fuzzy systems. The state estimation technique used in the navigation solution can use any type of system and/or measurement models). Ali teaches that this will allow for real time output (Paragraph [0071]). Therefore, it would have been obvious to 
Regarding claim 18, Roberts discloses the media of claim 16, wherein the updated bearings to the plurality of points of interest are determined based on updating an estimation of the position of the display using data received from a relative position sensor and an absolute position sensor (Abstract: achieve accurate pose estimation through fusion of inertial, magnetic, GPS, terrain data, and computer-vision inputs. We leverage a helmet-mounted camera and custom computer vision algorithms to provide terrain-based measurements of absolute orientation (i.e., orientation of the helmet with respect to the earth). These orientation measurements, which leverage mountainous terrain horizon geometry and mission planning landmarks, enable our system to operate robustly in the presence of external and body-worn magnetic disturbances; Section 3: pose estimation problem is challenging on numerous fronts. Our application is optical see-through (as opposed to video see-through). We must achieve high icon geo-registration accuracy and low end-to-end system latency so that icons track well with the observed real-world environment. Additionally, the low-SWAP requirement to be soldier-wearable and the go-anywhere/anytime nature of the intended CONOPS result in our particular pose estimation problem having the highest degree of difficulty. Our system must (1) track the position and orientation of the soldier’s head quickly and precisely; (2) it must do so using relatively low-cost, low-SWAP sensors in a ruggedized package; and (3) it must operate in any arbitrary outdoor environment without requiring specific preparation or instrumentation of the environment. (The system may, however, make use of any instrumentation or information that is already part of the environment or commonly available, such as signals from Global navigation satellite systems (GNSS) and/or known landmark location information…we designed our solution to take advantage of measurements from sources other than the conventional suite of sensors available in an off-the-shelf INS-GPS system. For instance, we take advantage of DTED information to provide a stable measurement of altitude. Most importantly, we leverage a camera and custom computer vision algorithms to provide extra measurements of absolute orientation that allow our system to reach levels of performance that are not possible with off-the-shelf INS-GPS systems…system then matches features in the current helmet kit camera frame to features in the landmarked frame to provide an absolute orientation estimate. The user would perform this operation at a point during his mission when he is relatively stationary (i.e., in an overwatch position) and needs to acquire high accuracy geo-spatial situational awareness). 
Roberts does not explicitly disclose an Extended Kalman Filter-based estimation.
However, Ali teaches navigation techniques (Paragraph [0096]), further comprising an Extended Kalman Filter-based estimation of the position of the display (Paragraph [0096]: When the method presented herein is combined in any way with a navigation solution whether 2D or 3D, this navigation solution can use any type of state estimation or filtering techniques. The state estimation technique can be linear, nonlinear or a combination thereof. Different examples of techniques used in the navigation solution may rely on a Kalman filter, an Extended Kalman filter, a non-linear filter such as a particle filter, or an artificial intelligence technique such as Neural Network or Fuzzy systems. The state estimation technique used in the navigation solution can use any type of system and/or measurement models). Ali teaches that this will allow for real time output (Paragraph [0071]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Roberts with the features an Extended Kalman Filter-based estimation of the position of the display as taught by Ali.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748.  The examiner can normally be reached on M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613